DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Application filed on 04/13/2020.  Claims 1-12 are pending in the case.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 6, 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Just et al. (hereinafter Just, US 2020/0302344) in view Renner et al. (hereinafter Bregman, US 2013/0041953).
In regards to independent claim 1, Just teaches an information processing apparatus comprising circuitry configured to: 
in response to detection of information identifying a user, acquire schedule information on the user from an external service, using external service setting information associated with the information identifying the user (Just, [0040], “Once the user's identification has been determined and authenticated, the system 200 can access the identified member (user) information 220, and `look up` or search through various user-specific data repositories, such as user communications and/or tasks and meetings 222 to identify any scheduled or tentative meeting events for which the current user may possibly be attending. This information can be collected or harvested from a central calendar application used by the organization, a social networking application, a conferencing application, user e-mails and 
when the user is to set a schedule for using the information processing apparatus, suggest the user with a schedule for using the information processing apparatus based on a current time, to cause the user to set the schedule for using the information processing apparatus (Just, [0042], “In addition, as noted earlier, the system 200 can be configured to offer or otherwise permit user access to one or more resource spaces. In some implementations, the system 200 is configured to help assign or reserve work spaces for the user via a room resource management module 250. The room resource management module 250 can access a meeting rooms calendar 254, which indicates whether a specific room is available and for what duration. This information can also be used to guide a user to a specific meeting room and/or allow the user to override previously submitted reservation(s) under certain conditions (see an override module 252)”); 
obtain information on an expected attendee registered for the schedule for using the information processing apparatus set by the user, based on the schedule information on the user; and transmit image data of an image being displayed on a display to the expected attendee (Just, [0044], [0055], “Once confirmation of the room availability is obtained and the room or space is reserved, the system 200 can initiate a process for auto-connecting the user to the meeting. In some cases, the initiation of a telecommunication session can occur in response to information received by a calendar access module 234, which can extract the logistical information for the selected meeting and provide this information to conferencing application 232. The conferencing application 232 that is used or accessed will correspond to the conferencing application hosting the user's selected upcoming (or in progress) telecommunication event, or to a more general or universal conferencing application that is compatible with the host system and can be triggered via an auto-connect module 240 that connects 
Just fails to explicitly teach:
wherein, in response to detecting that there are two or more schedules of the user, each of the two or more schedules of the user being provided with an expected start time and an expected end time such that the current time is within a time period from a predetermined time before the expected start time to the expected end time, the circuitry determines, as the schedule for using the information processing apparatus for suggestion, a schedule of the user with a latest expected start time.
Renner teaches:
wherein, in response to detecting that there are two or more schedules of the user, each of the two or more schedules of the user being provided with an expected start time and an expected end time such that the current time is within a time period from a predetermined time before the expected start time to the expected end time, the circuitry determines, as the schedule for using the information processing apparatus for suggestion, a schedule of the user with a latest expected start time (Renner, [0046], “If at least one of the members is indicated as available to meet or participate in a call at the initial proposed day and start time, the ICCPS determines a second proposed start time on the initial proposed day based on the received member availability data and the inviter meeting/call scheduling data. Specifically, the ICCPS determines the second proposed start time by using the availability data to identify one or more potential start times in the start time window during which all members would be available or potentially available to participate in the meeting/call. If more than one potential start time 
It would have been obvious to one of ordinary skill in the art, having the teachings of Just and Renner before him before the effective filing date of the claimed invention, to modify the meeting asset scheduling taught by Just to include scheduling the latest start time of Renner in order to obtain a meeting assets scheduling that schedules the latest time. One would have been motivated to make such a combination because it enables the user to have more time to prepare for a meeting by scheduling the later of two times.	
In regards to dependent claim 2, Just teaches wherein the circuitry compares the expected start time and the expected end time of each of the two or more schedules of the user each with the current time, and determines the schedule for using the information processing apparatus for suggestion based on a result of comparison (Just, [0043], “Once a meeting room or other resource space has been selected by the user, the room resource management module 250 can attempt to confirm the new reservation or potential resource usage. The room resource management module 250 can query the communication management system 230 as to the expected meeting start time and duration in order to ascertain whether the desired resource is in fact available for the full duration of the event. In some implementations, for example when multiple scheduled meetings are detected, the user may be prompted to select the meeting they intend to join, which can be received by a meeting selection module 262 and submitted to the communications management system 230”). 
In regards to dependent claim 6, Just teaches wherein the circuitry determines the schedule for using the information processing apparatus for suggestion, in response to acceptance of an operation from the user (Just, [0052], “Once the user has made his selection, the second system 450 can automatically initiate a communication with the appropriate teleconferencing software ("host system") that was identified or was otherwise designated for this meeting, and attempt to open a 
In regards to dependent claim 9, Just teaches the information processing apparatus of claim 1,
wherein the information identifying the user includes identification information read from a recording medium possessed by the user or information based on authentication using an image of face of the user captured (Just, [0062], “These factors can comprise possession factors or a security token (i.e., connected, disconnected, or contactless tokens), knowledge factors such as a password 1020, and inherence or biometric factors such as an eye scan 1010, fingerprint 1030, or facial scan 1040”).
In regards to dependent claim 10, Just teaches the information processing apparatus of claim 1, wherein the circuitry sets the user firstly detected and identified as an organizer and acquires the schedule information on the user set as the organizer (Just, [0054], “In cases where the second user 320 is actually the meeting organizer, he may proceed with viewing the participants who have been logged in, reviewing various meeting logistics, and formally starting or `letting in` participants to the meeting when ready”).
Independent claim 11 is in the same context as claim 1; therefore it is rejected under similar rationale.
Independent claim 12 is in the same context as claim 1; therefore it is rejected under similar rationale.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Just in view Renner and Schaefer et al. (hereinafter Schaefer, US 2011/0040834).
In regards to dependent claim 8, Just fails to explicitly teach wherein the circuitry transmits the image data of the image to the external service to cause the external service to store the image data as information additional to the schedule information on the user. Schaefer teaches wherein the circuitry transmits the image data of the image to the external service to cause the external service to store the image data as information additional to the schedule information on the user (Schaefer, [0024], “At block 240, it is determined if the meeting content (e.g., audio and/or video) was recorded. If so, the YES prong of block 240, flow continues to block 250 where the calendar entry is automatically updated with a copy of the recorded information or a link to the recorded information”). It would have been obvious to one of ordinary skill in the art, having the teachings of Just and Schaefer before him before the effective filing date of the claimed invention, to modify the meeting asset scheduling taught by Just to include storing recordings of the conference of Schaefer in order to obtain a meeting assets scheduling that stores the recordings of the meeting. One would have been motivated to make such a combination because it allows for users who did not attend the meeting to view what occurred during the meeting.	

Response to Arguments
Applicant’s arguments with respect to the amended claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C TRAPANESE whose telephone number is (571)270-3304. The examiner can normally be reached Monday - Friday 10-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on (571)270-3264. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM C TRAPANESE/               Primary Examiner, Art Unit 2171